
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 249
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mrs. Lummis submitted
			 the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Department of Veterans Affairs should take full
		  responsibility for financing the health care benefits earned by veterans with
		  service-connected disabilities.
	
	
		Whereas the Federal Government has a moral responsibility
			 to provide health care to veterans with service-connected disabilities;
		Whereas any abdication of this responsibility constitutes
			 an affront to disabled veterans across the United States; and
		Whereas many disabled veterans purchase supplemental
			 insurance coverage for themselves and their families to meet health care needs
			 not covered by the benefits they earned through their military service: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Department of Veterans Affairs should
			 take full responsibility for financing the health care benefits earned by
			 veterans with service-connected disabilities;
			(2)the purchasing of
			 supplemental health insurance by a veteran should not be grounds for reducing
			 the Federal Government’s obligation to such veteran; and
			(3)the Department of
			 Veterans Affairs should not implement policies that discourage disabled
			 veterans from purchasing supplemental health insurance coverage for themselves
			 and their families.
			
